             Case 1:19-cv-01153-JLT Document 20 Filed 04/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ESTHER ANAMA, AN INDIVIDUAL,                           Case No: 1:19-CV-1153-JLT
12           Plaintiff,                                     ORDER DISMISSING THE ACTION
13     vs.                                                  (Doc. 19)
14   COSTCO WHOLESALE CORPORATION, et
     al.,
15
             Defendants.
16

17            The parties have stipulated to dismiss the entire case with prejudice and with each side to bear

18   their own fees and costs. (Doc. 19) Thus, the Court the matter DISMISSED WITH PREJUDICE.

19
     IT IS SO ORDERED.
20

21      Dated:       April 17, 2020                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
